Citation Nr: 1444213	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to December 2, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss since December 2, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from July 1950 to July 1953, and from August 1953 to August 1970.  He holds the Combat Infantryman Badge and served a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part granted service connection for bilateral hearing loss, rated 0 percent disabling, and declined to reopen a previously denied claim of service connection for hypertension.  In a February 2010 decision, the RO awarded an increased 10 percent evaluation for bilateral hearing loss, effective December 2, 2009.  The Veteran has expressed his desire to continue his appeal with regard to both periods of evaluation.

In August 2012, the Board remanded the appellate issues, and recharacterized the issue with regard to hypertension as one of service connection instead of reopening, based on receipt of additional relevant service department records.  38 C.F.R. § 3.156(c).  When the claims were returned to the Board in August 2013, the hearing loss evaluation question was again remanded, while service connection for hypertension was denied.  The hearing loss claim was then again remanded to the Agency of Original Jurisdiction (AOJ) in February 2014.

The Veteran appealed the denial of service connection for hypertension to the Court of Appeals for Veterans Claims (CAVC or the Court), which in March 2014, on the basis of a Joint Motion for Remand, vacated the Board's decision and remanded the matter for further appellate consideration.  In May 2014, the issue of service connection for hypertension was then remanded to the AOJ in turn for additional development.

All appellate claims have now been returned to the Board.  The Board notes that during the pendency of the most recent remand, the Veteran's file was scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an earlier effective date of service connection for hearing loss was raised by the Veteran in March 2010 correspondence.  The matter has been repeatedly referred to the AOJ for appropriate action, but does not appear to have yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss

In August 20013 and again in February 2014, the Board remanded the claims for increased evaluation of bilateral hearing loss in order to associate with the claims file highly relevant audiometric test results created in connection with testing of hearing aid function or as part of an annual assessment.  While VA treatment records from May 30, 2006; July 28, 2011; and November 15, 2012, include summaries of the audiometry results, they do not include the raw puretone threshold and speech recognition score data necessary for application of the Rating Schedule.

In connection with both remands, the AOJ submitted a request for the missing data to the Biloxi, Mississippi, VA medical center (VAMC), and further stated that if the records were not available, written certification of that fact was required.  

Twice VAMC Biloxi has replied with copies of ongoing progress notes instead of the required raw data and/or the certification of unavailability.  By regulation, efforts to obtain the VA records must continue until one or the other outcome is secured.  38 C.F.R. § 3.159(c)(2).  Further, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hypertension

In May 2014, the Board, in compliance with the directives of the CAVC, remanded the issue of service connection for hypertension to the AOJ for an adequate opinion regarding any direct etiological relationship between hypertension and in-service herbicide exposure.  The Court had vacated and remanded the matter on a very limited basis, reflected in the question posed to the eventual VA examiner by the Board in May 2014.

The medical officer opined that based on January 2014 testing, there was evidence of renal impairment due to diabetes, and as hypertension was a known complication of renal dysfunction, the Veteran's claimed condition was at least as likely as not "due to, nexus of and aggravated by" service-connected diabetes.  As the record amply demonstrates that hypertension pre-existed diabetes by many years, the Board interprets this as an opinion on aggravation.  This is directly contrary to the findings of the April 2013 VA examiner, a medical doctor, who specifically noted repeated normal testing of "creatinine, EGFR, urine protein and urine microalbumin...."  The April 2013 examiner also specified a rationale for his finding that no aggravation of hypertension was shown, noting that there was a lack of demonstrated end organ damage despite the long duration of hypertension.  As a result, additional medical inquiry is warranted.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the complete results of VA audiological testing that was completed at VAMC Biloxi on the following dates:

a.  May 30, 2006; 

b.  July 28, 2011; and

c.  November 15, 2012.

The results of audiometric testing, to include puretone threshold findings from 1000 Hz. to 4000 Hz. and speech recognition scores should be obtained.  The raw data from the testing, presumably located at the audiology clinic, must be explicitly and clearly requested.  It is noted that the requested information may be located in a paper file at the VA Medical Center and the audiologists who conducted the testing may need to be contacted directly for the complete results.  

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain a medical opinion from a VA medical doctor, physician's assistant, or nurse practitioner with regard to the etiology of hypertension.  The clinician must review the claims file in its entirety in connection with the rendering of the opinion; if the reviewer does not have access to the electronic claims file, relevant pages must be printed and provided for review.

The reviewer must:

a) Opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension was aggravated (i.e., worsened) beyond the natural progress by diabetes mellitus.  In that regard, please reconcile the discrepancy between the April 2013 medical opinion and the August 2014 medical officer opinion to the extent possible.  The medical officer opined that based on January 2014 testing, there was evidence of renal impairment due to diabetes, and as hypertension was a known complication of renal dysfunction, the Veteran's claimed condition was at least as likely as not "due to, nexus of and aggravated by" service-connected diabetes.  This is directly contrary to the findings of the April 2013 VA examiner, a medical doctor, who specifically noted repeated normal testing of "creatinine, EGFR, urine protein and urine microalbumin...."  The April 2013 examiner also specified a rationale for his finding that no aggravation of hypertension was shown, noting that there was a lack of demonstrated end organ damage despite the long duration of hypertension.  

The reviewer should address the question of a diagnosis of chronic renal disease, and its relationship, if any, to service-connected diabetes mellitus.  If chronic renal dysfunction is a manifestation of diabetes mellitus, the examiner should specify the earliest date of onset, to the extent possible, and must opine as to whether such has at least as likely as not aggravated hypertension beyond the natural progression of the disease.

b) Opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension is related to the Veteran's presumed exposure to herbicides in service.  A full and complete rationale, which addresses the National Academy of Sciences (NAS) finding of "limited or suggestive evidence of an association" is required.  

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



